Citation Nr: 1428999	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected recurrent subluxation of the left knee prior to March 16, 2010.  

2.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of the left knee prior to March 16, 2010.  

3.  Entitlement to an evaluation in excess of 30 percent for service-connected left knee osteoarthritis status post total knee replacement from May 1, 2011.  

4.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014, the Veteran participated in a videoconference hearing conducted by the undersigned, and a transcript of the April 2012 hearing is associated with the record.  

Clarification of the issues on appeal

Left knee disability

In September 2009, the Veteran filed claims for increased evaluations for his service-connected left knee disabilities.  At that time, he was assigned separate evaluations for recurrent subluxation of the left knee (30 percent) and degenerative joint disease of the left knee (20 percent).  These claims were denied by the RO in a February 2010 rating decision.  

In March 2010, the Veteran submitted additional evidence in support of these claims as well as a claim for a temporary 100 percent evaluation under 38 C.F.R. § 4.30, as he was scheduled to undergo left knee replacement surgery later that month.  Shortly thereafter, the March 2010 operative report reflecting completion of total left knee replacement surgery was associated with the record.  As this evidence was associated with the record within the appeal period of the March 2010 rating decision, that decision did not become final with regard to the Veteran's claims for increased evaluation for his service-connected left knee disabilities.  38 C.F.R. § 3.156(b).  

In an April 2010 rating decision, the AOJ discontinued the separately assigned evaluation for recurrent subluxation and degenerative joint disease of the left knee and awarded the Veteran a temporary, total (100 percent) evaluation for his left knee disability, all effective from March 16, 2010, the day of the total left knee replacement surgery.  Also, effective from May 1, 2011, a 30 percent evaluation was assigned for the Veteran's service-connected left knee disability under Diagnostic Code 5055, pertaining to evaluations of the knees upon completion of replacement surgery.  38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2013).  

The Board has recharacterized the issues on appeal in accordance with the stage ratings assigned by the AOJ in this case.  

TDIU

Evidence associated with the record during the pendency of the Veteran's appeal for increased evaluations for his service-connected left knee disability reflects that this disability negatively affects his employability.  See the June 2011 VA examination report.  Accordingly, the issue of entitlement to TDIU has been raised by the record, is properly before the Board, and has been added to the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because this claim is being remanded by the Board, the Veteran is not prejudiced by the Board's determinations with regard to this matter.

Referred issue

The issue of whether new and material evidence has been presented to reopen a previously-denied claim to establish service connection for a right knee disability, to include as secondary to a service-connected left knee disability, has been raised by the record.  See the April 2014 hearing transcript at page 11.  However, this claim has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the April 2014 hearing, the Veteran testified the frequency and severity of the symptoms associated with his service-connected left knee disability have increased since the most recent VA examination in June 2011.  When the evidence indicates that a disability has worsened since the last examination, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Regarding the Veteran's TDIU claim, the AOJ has not adjudicated this claim in the first instance, and thus, the Board is without authority to do so.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the Board observes that, as the Veteran's TDIU claim is partly reliant upon the evaluation for his service-connected left knee disability as well as any evaluation which may be assigned for a right knee disability, if service connection is established at a later time, this claim is inextricably intertwined with the Veteran's other claims remanded and referred herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

As these claims are being remanded for other matters, updated VA treatment records from the VA Medical Center (VAMC) in Detroit, Michigan, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment pertaining to the Veteran from the VA Medical Center in Detroit, Michigan, dated from August 2011 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current frequency and severity of all manifestations associated with his service-connected left knee disability.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing, to include X-ray testing and magnetic resonance imaging (MRI) testing must be completed and reported within the examination report.  Thereafter, the examiner must report all manifestation of the Veteran's service-connected left knee disability, to include the severity and frequency of such.  Range of motion findings pertinent to the Veteran's left knee must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

The examiner must also report whether the Veteran experiences instability or subluxation of the left knee, and if so, the frequency and severity of such.  

The examiner must also comment on the physical state of the Veteran's left menisci.  

The examiner must also provide an opinion concerning whether the functional impairment associated with the Veteran's service-connected left knee disability renders him unable to secure or maintain a substantially gainful occupation in consideration of his occupational and educational history.  

A complete rationale must be provided for any opinions expressed.

3.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Thereafter, readjudicate the Veteran's claims for increased evaluations for his service-connected left knee disabilities.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

5.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include developing and adjudicating his claim of whether new and material evidence has been presented to reopen a previously-denied claim to establish service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner/vocational expert is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.

6.  Thereafter, readjudicate the Veteran's TDIU claim, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b) for any period during the appeal period.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



